Dear Mr. Hernandez:
In response to your inquiry of recent date, the Dual Officeholding and Dual Employment Laws of this state, R.S. 42:61,et seq., do not prohibit the individual referenced in your letter from holding employment1 as a municipal police officer while simultaneously serving as an appointed2
member of the municipal alcohol beverage control board. Of concern would be the possible limitation of R.S. 42:63(E), providing:
      E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
However, the foregoing prohibition is inapplicable in the instant matter as both positions are part-time3 as defined by statute.
Should you have further questions, please contact this office.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: KERRY L. KILPATRICK
ASSISTANT ATTORNEY GENERAL
KLK:ams
1 R.S. 42:62(3) defines "employment" as follows:
      "Employment" means any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.
2 R.S. 42:63(2) defines "appointive office" as follows:
      "Appointive office" means any office in any branch of government or other position on an agency, board, or commission or any executive office of any agency, board, commission, or department which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or of a political subdivision thereof.
3 The definitions of "full-time" and "part-time" for purposes of dual officeholding are provided for in R.S. 42:63 (4)  (5) as follows:
      (4) "Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is at least seven hours per day of work and at least thirty-five hours per week of work.
      (5) "Part-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full-time.